             Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 1 of 9



UNITED STATES DISTRICT COURT
    T H E SOUTHERN D I S T R I C T OF NEW Y O R K




 IN RE:

 APPLICATION O FO L G A K U R B A T O V A                                              Case N o .
 F O R A N O R D E R U N D E R 28          §
 1782 T O T A K E D I S C O V E R Y F R O M
 L Y X O R ASSET M A N A G E M E N T INC.
 AND ELLIOT DANILOFF




                                       D E C L A R A T I O N OF G E R R I T STRAUB


Pursuant to 28 U.S.C. §                           d e c i a r e as f o l l o w s :

                       M y name is Gerrit Straub. I a m over                          years o f age a n d s u b m i t t h i s d e c l a r a t i o n

i n support o f the E x Parte A p p l i c a t i o n o f Olga                               for an Order under 28 U . S . C . § 1782

to T a k e D i s c o v e r y L y x o r Asset M a n a g e m e n t Inc. and                                   (the              Application").

I have reviewed and a m                             w i t h the             Application.

           2.          I a m a senior partner at the l a w f i r m o f K l e i n                                            A Gand a duly

qualified Swiss l a w y e r competent t o opine o n questions o f Swiss l a w . I earned m y l a w degree

f r o m the U n i v e r s i t y o fBerne L a w School a n d earned m y L L . M . f r o m C o r n e l l U n i v e r s i t y i n

1997.

           3.          I understand that O l g a Kurbatova, t h e                                      here, is seeking i n f o r m a t i o n

through the                process t o assist w i t h several S w i s s proceedings r e l a t e d t o a c r i m i n a l s c h e m e

b y Patrice                            a Credit Suisse A G ("Credit Suisse") banker, w h o made improper

Investments i n his                         accounts, including M s .                                      i n , a m o n g other things, a

p r o d u c t s t r u c t u r e d b y L y x o r A s s e t M a n a g e m e n t I n c . ( c a l i e d L y x o r —[ x 3 D y n a m i c L e v e r a g e

Fund] Certificate (the " L y x o r Product")) and i n multiple                                          o fthe H u d s o n River Russia

Fund, L t d . (the " H u d s o n F u n d "           a fund o f D a n i l o f f Capital,                       b y Elliot Daniloff). M s .
             Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 2 of 9



                    declaration, dated A u g u s t 22,                         i n s u p p o r t o f h e r a p p l i c a t i o n sets o u t i n m o r e

detail the scheme, w h i c h has                              i n a c r i m i n a l case a g a i n s t M r . L e s c a u d r o n i n w h i c h h e

has been                      and imprisoned.

           4.          T h e r e are several proceedings t o w h i c h this a p p l i c a t i o n is relevant: ( i ) a S w i s s

c r i m i n a l investigation into C r e d i t Suisse related to the Lescaudron scheme; ( i i ) an                                                     by

M s . K u r b a t o v a as              of Mr.                              s c h e m e i n t h e S w i s s c r i m i n a l case a g a i n s t M r .

Lescaudron seeking to expand the                                   o f the                                        against M r . Lescaudron

(the "First A p p e a l " ) ; ( i i i ) an appeal o f M r .                                     criminal                           in which new

evidence m a y be submitted (the " S e c o n d A p p e a l " ) ; ( i v ) a S w i s s c i v i l proceeding against Credit

Suisse that M s . K u r b a t o v a is                                t o seek damages i n relation w i t h the actions o f M r .

Lescaudron; and ( v ) a S w i s s c i v i l proceeding against M r . Lescaudron that M s . K u r b a t o v a is

contemplating.

           5.          As                     i n m o r e detail b e l o w , i n any o f these proceedings, under Swiss

law, evidence that M s . K u r b a t o v a acquired t h r o u g h this Section 1782 application w o u l d be

acceptable pursuant to the                                                         o f the law.

The Swiss Criminal Investigation

           6.          The Swiss                           ( t h e " P r o s e c u t o r " ) , b e f o r e s e n d i n g M r . L e s c a u d r o n ' s case

to         opened a separate case t o investigate t h e                                      c r i m i n a l liability o f Credit Suisse for

M r . Lescaudron's wrongdoing. M s . K u r b a t o v a is a private                                         i n t h e s e p r o c e e d i n g s as

and has a l l related proeedural rights, i n c l u d i n g the right to s u b m i t evidence obtained f r o m this

        Application.

           7.          M s . K u r b a t o v a w o u l d b e i n t e r e s t e d i n a n y e v i d e n c e t h a t s h o w s , as i s r e l e v a n t t o

the present application, the extent, i f any, o f the diligence M r . Lescaudron conducted o n the

L y x o r P r o d u c t a n d H u d s o n F u n d , w h i c h i n t u m w o u l d be r e l e v a n t t o s h o w t h a t M r . L e s c a u d r o n

          i n breach o f internal                                    that Credit Suisse did n o t                                           adequate



                                                                          2
              Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 3 of 9



                    that the felonies                      take place due t o a lack o f s u p e r v i s i o n w i t h i n Credit Suisse,

that red               were ignored, and m o r e                                   that the Systems at Credit Suisse w e r e either

not adequate or                          M s . K u r b a t o v a w o u l d b e further interested i n any evidence s h o w i n g

that M r . L e s c a u d r o n had a personal stake i n the L y x o r Product or the H u d s o n F u n d or that the

investments were otherwise                                      in                  o f Swiss law.

            8.          Under t h e Swiss Criminal Procedure                                    Code                                            Ms.

                     r i g h t t o p a r t i c i p a t e as a             i n c r i m i n a l proceedings (including investigations)

            from t h e r i g h t t o b e h e a r d ( a r t .             C r i m P C ) for private                             persons suffering

         and whose rights have been directly                                        by a criminal                      (art.          1
                                                                                                                                      § CrimPC).

I n o r d e r t o b e a p a r t i c i p a n t i n t h e c r i m i n a l p r o c e e d i n g s , i.e. a p r i v a t e                    the person

s u f f e r i n g h a r m has t o expressly deciare that h e o r she w i s h e s t o participate i n the c r i m i n a l

p r o c e e d i n g s a s a c r i m i n a l a n d / o r c i v i l e i a i m a n t , o t h e r w i s e h e o r s h e r e m a i n s w i t h t h e Status o f

"other participants," w h i c h does n o t include as                                          rights (art.               §1 C r i m P C ) . T h e

declaration t o b e c o m e a p r i v a t e e i a i m a n t can be o r a l or w r i t t e n ; a c r i m i n a l c o m p l a i n t , l i k e the

o n e M s . K u r b a t o v a f d e d i n t h e c r i m i n a l case a g a i n s t M r . L e s c a u d r o n                             below), is

                    o f such declaration (art.                       §1 C r i m P C ) . T h e r i g h t t o b e h e a r d ( a r t .        CrimPC)

i n c l u d e s , a m o n g s t o t h e r s , t h e r i g h t t o access t h e c a s e          the right to participate i n proeedural

acts i n c l u d i n g f i l i n g a l l e v i d e n c e d e e m e d u s e f u l a n d r e q u e s t i n g f u r t h e r specific e v i d e n c e t o be

taken, and the right to                                o n t h e case a n d o n t h e p r o c e e d i n g s .

The Swiss Criminal Appeals in the Criminal Case Against Mr. Lescaudron

            9.           T h e F i r s t A p p e a l a n d t h e S e c o n d A p p e a l i n t h e c r i m i n a l case a g a i n s t M r .

L e s c a u d r o n i n w h i c h he has b e e n convieted, are t w o other proceedings i n w h i c h M s . K u r b a t o v a

m a y u s e e v i d e n c e she o b t a i n s t h r o u g h t h e                 Application                      n o n e w evidence can be

        related t o t h e F i r s t A p p e a l w h i l e i t is p e n d i n g before the S w i s s F e d e r a i T r i b u n a l ) .




                                                                              3
             Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 4 of 9



                       T h e First Appeal                       from the                               decision to take to                    a case

against M r . L e s c a u d r o n that d i d n o t                             all o f the                that M s . K u r b a t o v a asserted.

I f t h e F i r s t A p p e a l is                 by final court decision b y the Swiss Federai Tribunal, n e w

evidence can be used to t r y to r e o p e n the proceedings that h a v e been abandoned, pursuant to

Paragraph            below.

                       O n A u g u s t 4, 2 0 1 6 , M s . K u r b a t o v a                       a c r i m i n a l c o m p l a i n t against M r .

Lescaudron and any other                                    person, f o r m i s a p p r o p r i a t i o n (art. 138                     fraud (art.

146 C r i m C ) , c r i m i n a l m i s m a n a g e m e n t (art.               C r i m C ) , and f o r g e r y o f d o c u m e n t s (art.

C r i m C ) as          as a n y o t h e r c r i m e t h e i n v e s t i g a t i o n c o u i d

                       F i v e other                        were filed                     M r . Lescaudron by other

           13.         T h e P r o s e c u t o r , h o w e v e r , d i d n o t t a k e t o t r i a l a l l o f t h e acts t h a t M s . K u r b a t o v a

                   of. T o send a case t o trial, a S w i s s                                       issues an                          Act which

              the facts w h i c h the Prosecutor                                             as         as t h e               concemed. T h e

Accusation A c t delimitates the                            o f the trial.

           14.         O n June 26, 2 0 1 7 , the Prosecutor transmitted the A c c u s a t i o n A c t to the

                 criminal Court, i n v i e w o f                                   T h e A c c u s a t i o n A c t filed i n C o u r t b y t h e

Prosecutor listed a n u m b e r o f facts w h i c h he d e e m e d                                        o f the f o l l o w i n g

     -      F r a u d (art.           CrimC)

           Forgeries o f documents (art.                          CrimC)

           C r i m i n a l m i s m a n a g e m e n t (art.            CrimC)

                      H o w e v e r , the A c c u s a t i o n A c t dated June 26,                         d i d n o t i n c l u d e c e r t a i n facts

and circumstances exposed by M s . K u r b a t o v a i n her criminal complaint and pertaining to the

improper Investments made b y M r . Lescaudron i n her account or the offence o f criminal

m i s m a n a g e m e n t i n c o n n e c t i o n w i t h the k n o w n a n d described facts asserted b y M s . K u r b a t o v a

i n her c r i m i n a l complaint.



                                                                           4
             Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 5 of 9



                        M s . K u r b a t o v a appealed the                               decision to                     certain facts a n d

c l a i m s f r o m t h e c r i m i n a l case,                 i n the First Appeal. T h e First Appeal                                a n order

requiring the Prosecutor to                                   t h e facts a n d c l a i m s h e e x c l u d e d f r o m t h e case a n d t o

investigate them.

                        T h e court                   the F i r s t A p p e a l o n June                       M s . Kurbatova has filed

a n appeal t o the S w i s s Federai T r i b u n a l against the June 2 1 ,                                      decision. T h u s , i f M s .

K u r b a t o v a w i n s b e f o r e t h e S w i s s F e d e r a i T r i b u n a l , t h e case w h i c h w a s t h e o b j e c t o f t h e F i r s t

A p p e a l w i l l continue a n d she m a y use evidence f r o m this                              Application i n the

o f t h i s case. I f M s . K u r b a t o v a w o u l d l o s e b e f o r e t h e S w i s s F e d e r a i T r i b u n a l t h e case w o u l d b e

formally

                        H o w e v e r , a Swiss prosecutor m u s t under certain conditions reopen proceedings

that have been abandoned b y a legally binding                                        i f he obtains n e w evidence s h o w i n g that

the                c o m m i t t e d a c r i m i n a l offence (art. 6 S w i s s C r i m i n a l Proeedural Code). T h e r e f o r e ,

even i f the Swiss Federai Tribunal                                 M s . Kurbatova's First Appeal, M s . Kurbatova will

b e a b l e t o file n e w e v i d e n c e , i n c l u d i n g e v i d e n c e f r o m t h i s 1 7 8 2 A p p l i c a t i o n , w i t h t h e

Prosecutor's                   to          to have t h e proceedings               reopened.

                        M s . K u r b a t o v a w o u l d be interested i n a n y evidence w h i c h w o u l d s h o w that M r .

Lescaudron did indeed give her                                      or                  advice and m a d e improper Investments

based o n a failure to conduct due                                   and/or a conflict o f interest.

            20.         T h e Second A p p e a l relates to the                          i n t h e c r i m i n a l case that t h e P r o s e c u t o r

did t r y against M r . Lescaudron.

            21.         O n F e b r u a r y 9,              after a t w o - w e e k trial, t h e C o u r t                  M r . Lescaudron

guiity o f various crimes and acquitted M r . Lescaudron o f various other crimes. H e received a

              of           years.




                                                                          5
              Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 6 of 9



             22.          C e r t a i n parties, i n c l u d i n g M s . K u r b a t o v a and M r . Lescaudron, have

the                                       i n t h e S e c o n d A p p e a l . T h e case t h e r e f o r e r e m a i n s o p e n at t h i s t i m e ,

and there w i l l be a trial before the C r i m i n a l C o u r t o f Appeal (on the same                                                              at the

                             d u r i n g w h i c h M s . K u r b a t o v a and others can                            n e w evidence, including

evidence obtained through this application under Section

             23.         A n y e v i d e n c e r e l a t i n g t o t h e f a c t s w h i c h are t h e o b j e c t o f t h e t r i a l a n d w i t h i n

the                o f the Accusation Act,                               relating to the M r . Lescaudron's purported conflicts

o f interest or failure to conduct adequate due diligence, couid prove                                                                   and w o u l d be

taken into consideration b y the S w i s s appellate court.

            24.          I a m informed by trial                             t h a t t h e n e w t r i a l is e x p e c t e d t o t a k e p l a c e d u r i n g

the w e e k o f January                  to 25,                M s . K u r b a t o v a w i l l have to obtain any evidence t h r o u g h

the Section                  a p p l i c a t i o n b e f o r e t h e t r i a l t o b e a b l e t o s u b m i t i t as p a r t o f t h e S e c o n d A p p e a l .

S h e w i l l n o t b e a b l e t o s u b m i t a d d i t i o n a l e v i d e n c e o n c e t h e s e c o n d t r i a l ( o n a p p e a l ) is o v e r .

Contemplated Civil Proceedings Against Mr. Lescaudron and Credit Suisse

              25.        M s . K u r b a t o v a w i l l also be able t o use a n y evidence she obtains f r o m this

A p p l i c a t i o n i n S w i s s c i v i l p r o c e e d i n g s she i s c o n t e m p l a t i n g a g a i n s t M r . L e s c a u d r o n a n d C r e d i t

Suisse.

              26.        U n d e r Swiss l a w , Credit Suisse and M r . Lescaudron c o u i d have liability for

losses resulting f r o m Investments that they                                                            i f there w a s not adequate d u e

diligence or the r e c o m m e n d a t i o n w a s m a d e w h e n t h e y had a conflict o f interest. I n v e s t m e n t

a d v i s o r s m u s t act i n t h e i n t e r e s t s o f t h e i r

              27.        T h e c i v i l procedure i n S w i t z e r l a n d is governed b y the S w i s s C i v i l Procedure

Code                       " C P C " ) . I n Swiss civil litigation, the                                o f p r o o f is              o n the eiaimant

a n d t h e r e f o r e i t m u s t as a r u l e b r i n g t h e d o e u m e n t a r y e v i d e n c e               as t h e r i g h t t o                 the

p r o d u c t i o n o f d o c u m e n t s f r o m other parties or t h i r d parties is e x t r e m e l y l i m i t e d . T h e c l a i m s



                                                                               6
              Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 7 of 9



filed by the eiaimant m u s t include notice o f the evidence offered for each

( a r t . 2 2 1 1§ C P C ) . T h e a v a i l a b l e                  records ( d o c u m e n t s ) t o be offered i n evidence and a

      o f the o f f e r e d evidence are t o be f i l e d w i t h t h e c l a i m (art.                         §2 C P C ) . T h u s , i n g e n e r a l ,

under Swiss civil procedure, the                                       m u s t i d e n t i f y and s u b m i t evidence it intends to use

at t h e t i m e o f t h e f i l i n g t h e c l a i m .

              28.        M s . K u r b a t o v a is c o n t e m p l a t i n g a c i v i l c l a i m to be filed against C r e d i t Suisse

i n r e l a t i o n t o facts w h i c h I u n d e r s t a n d h a v e b e e n d e s c r i b e d b y M s . K u r b a t o v a h e r s e i f i n a

separate                        M s . Kurbatova was in a                                       relationship w i t h Credit Suisse w i t h

regard to her account there. M r s . K u r b a t o v a incurred losses o n the Investments carried out f r o m

the account, i n her v i e w due to the i m p r o p e r                                    carried out i n relation to her account b y

h e r r e l a t i o n s h i p m a n a g e r at t h e b a n k , M r . L e s c a u d r o n . A t t h i s t i m e , I u n d e r s t a n d M s . K u r b a t o v a

plans to b r i n g an action against Credit Suisse for breach o f its contractual obligations towards

M s . K u r b a t o v a i n r e l a t i o n t o t h e a c t s c o m m i t t e d b y M r . L e s c a u d r o n , a c t i n g as a n e m p l o y e e a n d

a n agent o f C r e d i t Suisse.

              29.        Indeed, according                 to Swiss l a w                             art. 5 5 o f t h e S w i s s C o d e                of

Obligations), an e m p l o y e r is liable f o r the loss o r damage                                              b y acts c a r r i e d o u t b y its

employees or                           staff i n the Performance o f their w o r k , unless he proves that he t o o k all

due           t o a v o i d a loss or d a m a g e o f this type or that the loss or d a m a g e w o u l d h a v e occurred

e v e n i f a l l due care h a d b e e n t a k e n . T h e r e f o r e , M s . K u r b a t o v a is c o n t e m p l a t i n g f i l i n g against

C r e d i t Suisse for c o m p e n s a t i o n f o r the losses r e s u l t i n g f r o m the                                             acts o f M r .

L e s c a u d r o n . O b v i o u s i y , the cause o f action against C r e d i t Suisse c o u i d be                                          different

depending o n the outcome o f this application.

              30.        M s . K u r b a t o v a is also c o n t e m p l a t i n g c i v i l proceedings against M r . L e s c a u d r o n

for his             i n t h e s c h e m e . A s d i s c u s s e d , b e c a u s e a c i v i l e i a i m a n t m u s t s u b m i t e v i d e n c e at t h e

t i m e o f t h e filing o f t h e c l a i m u n d e r S w i s s l a w , i t w i l l b e                      to obtain evidence f r o m this



                                                                              7
          Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 8 of 9



application before c o m m e n c i n g proceedings against M r . Lescaudron. O f course, a n y evidence

relating to         Lescaudron's                                             o f required due diligence or improper conflicts

of                         be relevant here.

                    I n e i t h e r c o n t e m p l a t e d c i v i l case, S w i s s c o u r t s w i l l          M s . K u r b a t o v a t o use

evidence she obtains f r o m this                       A p p l i c a t i o n t o support her claims.

Conclusion

          32.       A s set f o r t h a b o v e , t h e u s e o f e v i d e n c e f r o m t h i s              application i n any o f the

     Swiss proceedings i n question here w o u l d be entireiy consistent w i t h Swiss laws, mies,

and policies o n discovery.

          33.       The                  i n f o r m a t i o n contained i n this declaration is included                                           in

reliance o n the f o l l o w i n g documents:

                •   C r i m i n a l c o m p l a i n t dated A u g u s t 4 ,                by M s . Kurbatova to M .

                    the Geneva public prosecutor, against                                   Lescaudron and others

                •   Separation Order and                                  o f I n v e s t i g a t i o n R e q u e s t ( " O r d o n n a n c e de

                                       & de refus                                                b y M r . Bertossa, the Geneva

                    prosecutor, dated June 7,                           (procedure no.                                     i n case a g a i n s t

                    M r . Lescaudron

                •   A p p e a l dated J u l y 7,                 to the Appeals Chamber o f the G e n e v a C o u r de

                    Justice b y M s . K u r b a t o v a against t h e                            cessation act t o be                         out

                    o f the                      b y t h e G e n e v a public prosecutor dated June 2 6 ,                                  i n the

                    procedure                                 against M . Lescaudron, together w i t h its

                    no. 1 t o 5 (re First Appeal)

                •   A p p e a l declaration dated A p r i l 3,                         for Ms. Kurbatova by M r . Marc

                    Hassberger, E s q . , t o A p p e a l s a n d R e v i s i o n C h a m b e r o f t h e G e n e v a C o u r de

                    Justice against t h e                             o f the G e n e v a Correctional T r i b u n a l dated


                                                                         8
           Case 1:18-mc-00469-RA Document 6 Filed 10/11/18 Page 9 of 9



                     F e b r u a r y 9,          i n the c r i m i n a l procedure against M . L e s c a u d r o n (re Second

                     Appeal)

                 •   Decision no.                                    by the Appeal Chamber i n criminal matters o f

                     t h e G e n e v a C o u r de J u s t i c e d a t e d J u n e                  i n the appeal m a d e b y M s .

                     K u r b a t o v a o n J u l y 7,           a g a i n s t t h e i m p l i c i t c e s s a t i o n act t o b e d e d u c e d o u t

                     o f indictment b y the G e n e v a public prosecutor dated June 26,                                           i n the

                     procedure                               (see d o c u m e n t n o . 3 ) ( r e F i r s t A p p e a l )

                 •   A p p e a l i n c r i m i n a l matters dated A u g u s t 2 3 ,                   for M s . Kurbatova by M r .

                     M a r c Hassberger, Esq., t o the S w i s s Federai T r i b u n a l against the decision no.

                                                by the Appeal Chamber i n criminal matters o f the Geneva

                     C o u r de Justice dated J u n e 2 1 ,                    (see d o c u m e n t n o . 5 ) ( r e F i r s t A p p e a l )




           34.       I deciare under penalty o f p e r j u r y                         l a w s o f t h e U n i t e d States o f A m e r i c a

that the f o r e g o i n g is t r u e and correct.




          Executed i n                    Switzerland,o n this                      day o f October




                                                                                       Gerrit Straub




                                                                       9
